Exhibit 10.13

 

ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), made on «DateAwded» (the
“Grant Date”), between Abbott Laboratories, an Illinois corporation (the
“Company”), and «Name» (the “Employee”), provides for the grant by the Company
to the Employee of a Restricted Stock Unit Award (the “Award”) under the
Company’s 2009 Incentive Stock Program (the “Program”).  This Agreement
incorporates and is subject to the provisions of the Program.  To the extent not
defined herein, capitalized terms shall have the same meaning as in the Program,
and in the event of any inconsistency between the provisions of this Agreement
and the provisions of the Program, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.                    Grant of Units.  Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered and to be rendered by the Employee to the
Company and of the agreements hereinafter set forth, the Company has granted to
the Employee «NoShares12345» restricted stock units (the “Restricted Stock
Units” or “Units” as used herein), representing the right to receive an equal
number of Shares on the Delivery Date.  The “Delivery Date” of the Shares (as
defined in Sections 3, 4 and 5 below) shall be the respective dates on which the
Shares shall be payable to the Employee after the Restriction (as defined in
Section 2 below) on such Units lapses.  Unless indicated otherwise, the Shares
shall be delivered in an equal number of Shares (subject to rounding) as of each
Delivery Date, if there is more than one Delivery Date applicable.  The Shares
shall be issued from the Company’s available treasury shares.  Prior to the
Delivery Date(s), (a) the Employee shall not be treated as a shareholder as to
those Shares, and shall only have a contractual right to receive them, unsecured
by any assets of the Company or its Subsidiaries; (b) the Employee shall not be
permitted to vote the Shares underlying the Restricted Stock Units; and (c) the
Employee’s right to receive such Shares will be subject to the adjustment
provisions relating to mergers, reorganizations, and similar events set forth in
the Program.  The Restricted Stock Units shall be subject to all of the
restrictions hereinafter set forth.  The Employee shall be permitted to receive
cash payments equal to the dividends and distributions paid on Shares underlying
the Restricted Stock Units (“Dividend Equivalents”) (other than dividends or
distributions of securities of the Company which may be issued with respect to
its Shares by virtue of any stock split, combination, stock dividend or
recapitalization) to the same extent and on the same date as if each Unit were a
Share, provided, however, that no Dividend Equivalents shall be payable to or
for the benefit of the Employee with respect to dividends or distributions the
record date for which occurs on or after either (i) the date the Employee has
forfeited the Restricted Stock Units or (ii) the date the restrictions on the
Restricted Stock Units have lapsed.

 

2.                    Restriction.  Until the restriction imposed by this
Section 2 (the “Restriction”) has lapsed pursuant to Section 3, 4 or 5 below,
the Units shall not be sold,

 

1

--------------------------------------------------------------------------------


 

exchanged, assigned, transferred, pledged or otherwise disposed of, and shall be
subject to forfeiture as set forth in Section 6 below.

 

3.                    Lapse of Restriction Due to Passage of Time.  During
employment, the Restriction on one-third of the total number of Units will lapse
and have no further force on the first anniversary of the Grant Date; the
Restriction on an additional one-third of the total number of Units will lapse
and have no further force on the second anniversary of the Grant Date; and the
Restriction on the remaining Units will lapse and have no further force on the
third anniversary of the Grant Date.  Subject to Sections 4, 5 and 6 below,
Units with respect to which the Restriction has lapsed shall be paid in the form
of Shares on the first, second and third anniversaries of the date of grant
(each, a “Delivery Date”).

 

4.                    Lapse of Restriction Due to Retirement.  Upon the
Employee’s termination of employment with the Company and its Subsidiaries due
to retirement (as such term is defined by administrative rule in effect on the
date hereof), the Units shall be settled in the form of Shares on the Delivery
Dates set forth in Section 3 above occurring after the date of such retirement
as if the Employee had remained employed on such Delivery Dates.

 

5.                    Lapse of Restriction Due to Death or Disability.  The
Restriction shall lapse and have no further force or effect upon the date of the
Employee’s death or disability.  Any Units that have not previously been paid
out on a Delivery Date set forth in Section 3 above shall be settled in the form
of Shares on the date of death or disability, as the case may be.

 

6.                    Forfeiture of Units.  In the event of termination of the
Employee’s employment with the Company and its Subsidiaries, other than under
the circumstances described in Sections 4 or 5 above, (including, without
limitation, due to the Employee’s voluntary resignation (other than due to
retirement) or involuntary discharge for cause), any Units with respect to which
the Restriction has not lapsed as of the date of termination, shall be forfeited
as of the date of termination, without consideration to the Employee or the
Employee’s executor, administrator, personal representative or heirs
(“Representative”), provided, however, that in the event that the Employee is
involuntarily discharged by the Company and its Subsidiaries other than for
cause, the Company shall have the authority (but not the obligation) to act, in
its sole discretion, to accelerate the lapse of Restriction set forth in
Section 3 above in whole or in part and to cause some or all of the Units that
have not previously been paid out on a Delivery Date set forth in Section 3
above to be settled in the form of Shares on the date of such involuntary
discharge.  The term discharge “for cause” shall have the meaning given that
term by Section 10.

 

7.                    Withholding Taxes.  The Employee may satisfy any federal,
state, local or foreign taxes arising from delivery of the Shares pursuant to
Section 3, 4, or 5 above by (i) tendering a cash payment, (ii) having the
Company withhold Shares from the Shares to be delivered to satisfy the minimum
applicable withholding tax, (iii) tendering Shares received in connection with
the Restricted Stock Unit back to the Company, or (iv) delivering other
previously acquired Shares having a Fair Market Value approximately equal

 

2

--------------------------------------------------------------------------------


 

to the amount to be withheld.  The Company shall have the right and is hereby
authorized to withhold from the Shares deliverable to the Employee pursuant to
Section 3, 4, or 5 above or from any other compensation or other amount owing to
the Employee such amount as may be necessary in the opinion of the Company to
satisfy all such taxes, requirements and withholding obligations.  If the
Company withholds from the Shares for tax purposes, the Employee is deemed to
have been issued the full number of Shares underlying the Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of satisfying any such taxes, requirements and withholding obligations.

 

8.                    No Right to Continued Employment.  Neither the Program nor
this Agreement shall confer upon the Employee the right to continue in the
employ or service of the Company or any Subsidiary, to be entitled to any
remuneration or benefits not set forth in the Program or this Agreement or other
agreement, or to interfere with or limit in any way the right of the Company or
any such Subsidiary to terminate the Employee’s employment or service.

 

9.                    Succession.  This Agreement shall be binding upon and
operate for the benefit of the Company and its successors and assigns, and the
Employee and the Employee’s Representative.

 

10.              Discharge for Cause.  The term discharge “for cause” shall mean
termination of the Employee’s employment with the Company and its Subsidiaries
for (A) the Employee’s failure to substantially perform the duties of the
Employee’s employment (other than any such failure resulting from the Employee’s
disability); (B) material breach by the Employee of the terms and conditions of
the Employee’s employment; (C) material breach by the Employee of business
ethics; (D) an act of fraud, embezzlement or theft committed by the Employee in
connection with the Employee’s duties or in the course of the Employee’s
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its Subsidiaries.

 

11.              No Contract as of Right.  The grant of Units under the Program
does not create any contractual or other right to receive additional Restricted
Stock Unit grants or other Program benefits in the future.  Nothing contained in
this Agreement is intended to create or enlarge any other contractual
obligations between the Company and the Employee.  Future grants, if any, and
their terms and conditions, will be at the sole discretion of the Compensation
Committee.  Unless expressly provided by the Company in writing, any value
associated with the Units granted under the Program is an item of compensation
outside the scope of the Employee’s employment contract, if any, and shall not
be deemed part of the Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments.

 

12.              Data Privacy.  This grant of Units shall be interpreted to
effect the original intent of the Company as closely as possible to the fullest
extent permitted

 

3

--------------------------------------------------------------------------------


 

by applicable law (including, without limitation, any laws governing data
privacy).  If any condition or provision of this grant is invalid, illegal, or
incapable of being enforced under any applicable law or regulation governing
data privacy, including the privacy laws and regulations of the European
Economic Area, all other conditions and provisions of the Units shall
nevertheless remain in full force and effect.  By accepting this grant, the
Employee voluntarily and unambiguously acknowledges and consents to the
collection, use, processing and transfer of Personal Data (defined below) as
described in this paragraph, in electronic or other form.  The Employee is not
obliged to consent to such collection, use, processing and transfer of Personal
Data.  However, failure to provide the consent may affect the Employee’s ability
to participate in the Program.  The Employee understands that the Company and
its Subsidiaries hold certain personal information about the Employee,
including, but not limited to, the Employee’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, the number of Shares (if any) owned by
the Employee, whether the Employee is a member of the Board of Directors of the
Company or of any of its Subsidiaries, details of all stock options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Employee’s favor for the purpose of managing and
administering the Program or this grant (collectively “Personal Data”).  The
Employee understands that the Company and its Subsidiaries will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Program,
and the Company and/or any of its Subsidiaries may each further transfer
Personal Data to any third parties assisting the Company in the implementation,
administration and management of the Program, including UBS or such other stock
plan service provider as may be selected by the Company in the future.  These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States and the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Employee’s country.  The Employee understands that the Employee may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting the local human resources representatives.  The Employee
hereby authorizes the Company and its Subsidiaries to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any transfer of such Personal Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.  The Employee understands that Personal Data will be held only as long
as is necessary to implement, administer and manage the Employee’s participation
in the Program.  The Employee may, at any time, review Personal Data, request
additional information about the storage and processing of Personal Data, and
require any necessary amendments to it.  The Employee may, at any time, withdraw
the consents herein, in any case without cost, in writing by contacting the
Company; however, withdrawing the Employee’s consent may affect the Employee’s
ability to participate in the Program.

 

 

13.              Compliance with Applicable Laws and Regulations. 
Notwithstanding any other provision of the Program or this Agreement to the
contrary, the Company shall not be required to issue or deliver any Shares
pursuant to Section 3, 4, or 5 above pending compliance with all applicable
federal and state securities and other laws (including any registration
requirements or tax withholding requirements) and compliance with the rules and
practices of any stock exchange upon which the Company’s Shares are listed.

 

4

--------------------------------------------------------------------------------


 

14.              Payment of Dividend Equivalents.  For purposes of compliance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the specified date of paying any Dividend Equivalents to
which an Employee is entitled under Section 1 is the year (<<YR1, YR2, YR3, or
YR4>>) in which the associated dividends or distributions are paid on common
stock. This Section shall not create or expand any rights to Dividend
Equivalents.

 

15.              Section 409A.  To the extent applicable, it is intended that
this Agreement comply with or be exempt from the provisions of Code
Section 409A.  The Agreement will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Code Section 409A will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Code Section 409A).  Notwithstanding anything contained herein to the contrary,
for all purposes of this Agreement, the Employee shall not be deemed to have had
a termination of service unless the Employee has incurred a separation from
service as defined in Treasury Regulation §1.409A-1(h) and, to the extent
required to avoid accelerated taxation and/or tax penalties under Code
Section 409A and applicable guidance issued thereunder, amounts that would
otherwise be payable pursuant to the Agreement during the six-month period
immediately following the Employee’s termination of service
(including retirement) shall instead be paid on the first business day after the
date that is six months following the Employee’s termination of service (or upon
the Employee’s death, if earlier).  For purposes of this Agreement, “disability”
shall mean, as of a particular date, the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, eligible to receive income replacement benefits under the terms of the
Abbott Laboratories Extended Disability Plan (“EDP”) or, for an Employee whose
employer does not participate in the EDP, such similar accident and health plan,
providing income replacement benefits, in which the Employee’s employer
participates, for a period of at least six months.

 

16.              Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of the Agreement
shall be severable and enforceable to the extent permitted by law.  To the
extent a court or tribunal of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, in whole or in part,
the Company, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under local law.

 

17.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

By

[g96511kli001.gif]

 

 

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

6

--------------------------------------------------------------------------------